Citation Nr: 0403406	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-02 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma




THE ISSUE

Entitlement to an effective date prior to April 20, 2001, for 
an award of education benefits.




WITNESS AT HEARING ON APPEAL

The veteran







ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to August 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 determination by the RO that 
the veteran was eligible for payment of Chapter 30 
educational assistance benefits, effective on April 20, 2001.  
The veteran subsequently perfected an appeal regarding the 
effective date of that award.  

In July 2003, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the RO 
in Seattle, Washington.  

The veteran's claims folder was temporarily transferred to 
the Seattle RO so that the hearing could be held at a 
location convenient to the veteran.  A transcript of this 
hearing was prepared and associated with her claims folder.  

(The veteran's claim is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on her 
part.)  



REMAND

The record reflects that, in July 2000, the veteran filed a 
claim for education benefits through the Post-Vietnam Era 
Veterans' Educational Assistance Program (VEAP),as provided 
for under Chapter 32, Title 38, United States Code.  

This claim was subsequently denied by the Muskogee RO in an 
August 2000 letter on the basis that the veteran had 
apparently received a refund of her VEAP contributions in 
1979.  

In September 2000, however, the veteran submitted several 
documents establishing that, in July 2000, she had deposited 
$2,700.00 in her VEAP account, which was the amount required 
to obtain benefits from that program under Chapter 32.  

In an accompanying statement, the veteran specifically 
requested that the RO reconsider her claim for educational 
assistance under VEAP based on this information.  

The Board can find no indication of any further action having 
been taken by the RO directly in regard to the veteran's 
claim of entitlement to educational assistance under VEAP.  

According to testimony provided by the veteran at her July 
2003 hearing, she contacted the RO by telephone in December 
2000 in order to inquire as to the status of her claim.  At 
that time, she was apparently informed that she could now 
elect to receive Chapter 30 educational assistance benefits 
under 38 U.S.C.A. § 3018C (West 2002), which allows for 
veterans to convert from VEAP.  

The veteran reportedly indicated that she would like to 
receive information about converting from VEAP, but was told 
that the RO currently had none to provide.  She was 
apparently informed that her name would be added to a list 
and that she would be sent any relevant information as soon 
as it was available.

The veteran has reported that she attempted to contact the RO 
on several more occasions during the following months to 
inquire about a conversion, but that she was usually told 
that information would be sent as soon as it was available.  
The record reflects that, in May 2001, the RO issued a letter 
to the veteran advising her that she was qualified for 
education benefits under a VEAP conversion.  

Prior to the issuance of that letter, however, the veteran 
had apparently contacted her service department and obtained 
the necessary documents to become a Chapter 30 participant.  

In particular, the Board notes that she completed a 
Montgomery GI Bill Act of 1984 (MGIB) form, DD Form 2366, on 
April 19, 2001.  On April 20, 2001, the veteran made a lump 
sum deposit of $2,700.00 to MGIB in order to complete her 
conversion.  

Thereafter, the veteran forwarded copies of these documents 
to the RO, along with a statement requesting that she be 
given a refund of $2,700.00 from her VEAP account because she 
had made a lump sum deposit of that amount into MGIB.  

Shortly thereafter, in November 2001, the RO awarded 
entitlement to for payment of Chapter 30 educational 
assistance benefits, effective on April 20, 2001.  The RO 
essentially determined that the provisions of 38 U.S.C.A. 
§ 3018C(e) prohibit VA from providing any amount of 
educational assistance prior to the date on which she 
deposited $2,700.00 into MGIB.  

The veteran subsequently appealed the effective date assigned 
for payment of her educational benefits.  She essentially 
contends that she submitted an informal claim for conversion 
from VEAP when she advised VA by telephone in December 2000 
that she would like to receive all available information 
pertaining to such a conversion.  For this reason, she 
believes that she should be awarded payment of educational 
benefits since at least December 2000.  

Having reviewed the complete record, the Board finds that a 
remand of this case is necessary.  As noted, the veteran 
submitted a number of documents to the RO in September 2000 
for the purpose of establishing that she had deposited 
$2,700.00 into VEAP.  At the time, she was seeking 
entitlement to educational assistance solely under VEAP.  
There is no indication that the RO subsequently took any 
further action with respect to that claim.  

Eventually, in June 2001, the veteran requested that 
$2,700.00 be refunded to her from the VEAP fund because she 
had directly deposited the same amount into MGIB in order to 
complete the conversion to Chapter 30.  

Thus, the question of the veteran's entitlement to 
educational assistance under VEAP from August 2000 to April 
2001 was never resolved.  

The Board believes that it would be useful for the RO to 
specifically adjudicate the matter of whether the veteran was 
eligible to VEAP benefits under Chapter 32 for the period 
from August 2000 to April 2001, before the Board proceeds 
with adjudication of the issue of whether an effective prior 
to April 2001 is warranted for Chapter 30 benefits.  

If it is determined that the veteran was eligible for VEAP 
benefits for that period, the RO should then discuss the 
impact of the veteran's subsequent conversion to Chapter 30 
benefits, including her refund of $2,700.00 from the VEAP 
program, on that eligibility.  

Once these matters have been fully addressed, the RO should 
then readjudicate the issue of entitlement to an effective 
date earlier than April 20, 2001, for the award of 
educational benefits under Chapter 30.  

Accordingly, this case is remanded for the following action:

After undertaking any additional 
development deemed necessary, the RO 
should make a determination as to whether 
the veteran was eligible to receive VEAP 
benefits under Chapter 32 for the period 
from August 2000 to April 2001.  If it is 
determined that the veteran was eligible 
for VEAP benefits during that period, the 
RO should then make a determination as to 
the impact of the veteran's subsequent 
conversion to Chapter 30 benefits, 
including her refund of $2,700.00 from 
the VEAP program, on that eligibility.  
The RO should then readjudicate the issue 
of entitlement to an effective date 
earlier than April 20, 2001, for the an 
award of educational benefits under 
Chapter 30.  If the benefit sought on 
appeal remains denied, the appellant 
should be furnished with copies of a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


